Title: To James Madison from George C. Allen, 15 August 1811 (Abstract)
From: Allen, George C.
To: Madison, James


15 August 1811, Cantonment Washington, Mississippi Territory. “I was ordered to Fort Pickering by Genl. Hampton and took command of that Post on the 1st. August 1810. and remained in comd. until the 1st. July 1811 When I was ordered to this place by Colo. Purdy. The paymaster has refused me double rations which has been alowed to every other officer who commanded there before me.” Asks JM to consider the situation of the post and the “grate number of Millitia men and others who daily called on me Which I had to entertain.” His expenses greatly exceeded his pay. Has written twice to the secretary of war but has received no reply.
